        CASE 0:18-cv-01776-JRT-HB Doc. 683 Filed 02/08/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


IN RE PORK ANTITRUST LITIGATION                     Court File No. 18-cv-1776 (JRT/HB)


This Document Relates To: All Actions                  JOINT UPDATE LETTER




Dear Judge Bowbeer:

       Pursuant to the Court’s order at ECF No. 613, the proposed order submitted at
ECF No. 615, and the joint update letter submitted at ECF No. 648, the Consumer
Indirect Purchaser Plaintiffs and Commercial and Institutional Indirect Purchaser
Plaintiffs (collectively, “Plaintiffs”) and Defendant JBS USA Food Company hereby
provide the following joint update regarding the status of their ongoing negotiations
regarding document search methodology and search terms. The parties are pleased to
report that their meet-and-confer efforts have been successful, such that the parties have
reached agreement and there are no disputes that require the Court’s intervention at this
time.
        CASE 0:18-cv-01776-JRT-HB Doc. 683 Filed 02/08/21 Page 2 of 3




Dated: February 8, 2021

/s/ Rio S. Pierce                           /s/ Shawn M. Raiter
Shana E. Scarlett (pro hac vice)            Shawn M. Raiter (#240424)
Rio S. Pierce (pro hac vice)                LARSON • KING, LLP
HAGENS BERMAN SOBOL SHAPIRO LLP             2800 Wells Fargo Place
715 Hearst Avenue, Suite 202                30 East Seventh Street
Berkeley, CA 94710                          St. Paul, MN 55101
Telephone: (510) 725-3000                   Telephone: (651) 312-6518
Facsimile: (510) 725-3001                   sraiter@larsonking.com
shanas@hbsslaw.com
riop@hbsslaw.com                            Jonathan W. Cuneo (pro hac vice)
                                            Joel Davidow (pro hac vice)
Steve. W. Berman (pro hac vice)             Blaine Finley (pro hac vice)
Breanna Van Engelen (pro hac vice)          Yifei “Evelyn” Li (pro hac vice)
HAGENS BERMAN SOBOL SHAPIRO LLP             CUNEO GILBERT & LADUCA, LLP
1301 2nd Avenue, Suite 2000                 4725 Wisconsin Avenue NW, Suite 200
Seattle, WA 98101                           Washington, DC 20016
Telephone: (206) 623-7292                   Telephone: (202) 789-3960
Facsimile: (206) 623-0594                   jonc@cuneolaw.com
steve@hbsslaw.com                           joel@cuneolaw.com
breannav@hbsslaw.com                        bfinley@cuneolaw.com
                                            evelyn@cuneolaw.com
/s/ Daniel E. Gustafson
Daniel E. Gustafson (#202241)               Co-Lead Counsel for Commercial and
Daniel C. Hedlund (#258337)                 Institutional Indirect Purchaser Plaintiffs
Michelle J. Looby (#388166)
Britany N. Resch (#0397656)
GUSTAFSON GLUEK PLLC
120 South 6th Street, Suite 2600
Minneapolis, MN 55402
Telephone: (612) 333-8844
Facsimile: (612) 339-6622
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com
mlooby@gustafsongluek.com
bresch@gustafsongluek.com

Co-Lead Counsel for Consumer Indirect
Purchaser Plaintiffs




                                        2
        CASE 0:18-cv-01776-JRT-HB Doc. 683 Filed 02/08/21 Page 3 of 3




Dated: February 8, 2021

SPENCER FANE LLP                         QUINN EMANUEL URQUHART
                                         & SULLIVAN, LLP
By: /s/ Jessica J. Nelson                    Stephen R. Neuwirth (pro hac vice)
    Donald G. Heeman, #286023                Michael B. Carlinsky (pro hac vice)
    Jessica J. Nelson, #347358               Sami H. Rashid (pro hac vice)
    Randi J. Winter, #391354                 Richard T. Vagas (pro hac vice)
    100 South Fifth Street, Suite 2500       David B. Adler (pro hac vice)
    Minneapolis, MN 55402                    51 Madison Avenue, 22nd Floor
    Telephone: (612) 268-7000                New York, NY 10010
    Facsimile: (612) 268-7001                Telephone: (212) 849-7000
    dheeman@spencerfane.com                  Facsimile: (212) 849-7100
    jnelson@spencerfane.com                  stephenneuwirth@quinnemanuel.com
    rwinter@spencerfane.com                  michaelcarlinsky@quinnemanuel.com
                                             samirashid@quinnemanuel.com
                                             richardvagas@quinnemanuel.com
                                             davidadler@quinnemanuel.com

                  Attorneys for Defendant JBS USA Food Company




                                         3
